Case 1:21-cr-00450-RC Document6 Filed 07/02/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO.
v. >: MAGISTRATE NO. 21-MJ-506
JONATHAN DAVIS LAURENS, : VIOLATIONS:
> 18 U.S.C. § 1752(a)(1)
Defendant. : (Entering and Remaining in a Restricted
Building)

18 U.S.C. § 1752(a)(2)
(Disorderly and Disruptive Conduct in a
Restricted Building)
40 U.S.C. § 5104(e)(2)(A)
(Entering and Remaining on the Floor of
Congress)
40 U.S.C. § 5104(e)(2)(D)
(Violent Entry and Disorderly Conduct in
a Capitol Building)
40 U.S.C. § 5104(e)(2)(G)
(Parading, Demonstrating, or Picketing in
a Capitol Building)
INFORMATION
The United States Attorney charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, JONATHAN DAVIS
LAURENS, did knowingly enter and remain in a restricted building and grounds, that is, any
posted, cordoned-off and otherwise restricted area within the United States Capitol and its grounds,
where the Vice President and Vice President-elect were temporarily visiting, without lawful

authority to do so.

(Entering and Remaining in a Restricted Building, in violation of Title 18, United States
Code, Section 1752(a)(1))

COUNT TWO
On or about January 6, 2021, within the District of Columbia, JONATHAN DAVIS
LAURENS, did knowingly, and with intent to impede and disrupt the orderly conduct of

Government business and official functions, engage in disorderly and disruptive conduct in and

 
Case 1:21-cr-00450-RC Document6 Filed 07/02/21 Page 2 of 3

within such proximity to a restricted building and grounds, that is, any posted, cordoned-off and
otherwise restricted area within the United States Capitol and its grounds where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,

United States Code, Section 1752(a)(2))

COUNT THREE

On or about January 6, 2021, in the District of Columbia, JONATHAN DAVIS
LAURENS willfully and knowingly entered and remained in the Rayburn Room of the House of
Representatives without authorization to do so.

(Entering and Remaining on the Floor of Congress, in violation of Title 40, United
States Code, Section 5104(e)(2)(A))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, JONATHAN DAVIS
LAURENS, willfully and knowingly engaged in disorderly and disruptive conduct within the
United States Capitol Grounds and in any of the Capitol Buildings with the intent to impede,
disrupt and disturb the orderly conduct of a session of Congress and either House of Congress and
the orderly conduct in that building of a hearing before or any deliberation of, a committee of
Congress and either House of Congress.

(Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(D))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, JONATHAN DAVIS

LAURENS, willfully and knowingly paraded, demonstrated, and picketed in any United States

 
Case 1:21-cr-00450-RC Document6 Filed 07/02/21 Page 3 of 3

Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

Respectfully submitted,

CHANNING D. PHILLIPS
Acting United States Attorney

DC Bar No. 415793

DOUGLAS G. COLLYER

Assistant United States Attorney (Detailee)
NDNY Bar No. 519096

555 Fourth Street, N.W.

Washington, DC 20530

Phone: (518) 314-7800

E-mail: douglas.collyer@usdo].gov

 
